ICJ_090_OilPlatforms_IRN_USA_2001-08-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 28 AUGUST 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 28 AOÛT 2001
Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 28 August 2001,
ILC J. Reports 2001, p. 568

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d’ Amérique), ordonnance du 28 août 2001,
CI.J. Recueil 2001, p. 568

 

Sales number
ISSN 0074-4441 N° de vente: S25

ISBN 92-1-070924-1

 

 

 
28 AUGUST 2001

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN vy. UNITED STATES
OF AMERICA)

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

28 AOUT 2001
ORDONNANCE
568

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001 2001
28 août
Rôle général
28 août 2001 n° 90

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le vice-président de la Cour internationale de Justice,

Vu larticle 48 du Statut de la Cour et les articles 13, 44 et 80 de son
Règlement,

Vu la requête déposée au Greffe de la Cour le 2 novembre 1992, par
laquelle la République islamique d’Iran a introduit une instance contre
les Etats-Unis d'Amérique au sujet d’un différend

«a[yant] pour origine l’attaque et la destruction de trois installations
de production pétrolière offshore, propriété de la compagnie natio-
nale iranienne des pétroles et exploitées par elle à des fins commer-
ciales, par plusieurs navires de guerre de la marine des Etats-Unis,
les 19 octobre 1987 et 18 avril 1988, respectivement»,

Vu lordonnance du 4 décembre 1992, par laquelle le président de la
Cour a fixé les dates d’expiration des délais pour le dépôt d’un mémoire
de l’Iran et d’un contre-mémoire des Etats-Unis, et l’ordonnance du
3 juin 1993 par laquelle il a reporté ces dates,

Vu le mémoire déposé par l’Iran et l’exception préliminaire présentée
par les Etats-Unis dans les délais ainsi prorogés,

Vu l’arrêt du 12 décembre 1996, par lequel la Cour a statué sur l’excep-
tion préliminaire soulevée par les Etats-Unis,

Vu l’ordonnance du 16 décembre 1996, par laquelle le président de la
Cour a fixé la date d'expiration d’un nouveau délai pour le dépôt du
contre-mémoire des Etats-Unis,
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 28 VIII 01) 569

Vu le contre-mémoire déposé par les Etats-Unis dans le nouveau délai
ainsi fixé, et la demande reconventionnelle qui y était présentée,

Vu l’ordonnance datée du 10 mars 1998, par laquelle la Cour a dit que
la demande reconventionnelle présentée par les Etats-Unis était recevable
comme telle et faisait partie de l’instance en cours, a prescrit la présenta-
tion d’une réplique de l'Iran et d’une duplique des Etats-Unis portant sur
les demandes soumises par les deux Parties et a fixé, respectivement, au
10 septembre 1998 et au 23 novembre 1999 les dates d'expiration des
délais pour le dépôt de ces pièces,

Vu les ordonnances du 26 mai 1998 et du 8 décembre 1998, par les-
quelles les dates d’expiration des délais pour le dépôt de la réplique de
l’Iran et la duplique des Etats-Unis ont été reportées, respectivement, au
10 décembre 1998 et au 23 mai 2000, puis au 10 mars 1999 et au
23 novembre 2000,

Vu l’ordonnance du 4 septembre 2000, par laquelle le président de la
Cour a reporté au 23 mars 2001 la date d’expiration du délai pour le
dépôt de la duplique des Etats-Unis,

Vu la réplique déposée par l'Iran et la duplique déposée par les Etats-
Unis dans les délais ainsi prorogés;

Considérant que, par une lettre datée du 30 juillet 2001 et reçue au
Greffe le 7 août 2001, l’agent de l'Iran, se référant à l’ordonnance rendue
par la Cour le 10 mars 1998, a fait savoir à la Cour que son gouverne-
ment souhaitait s'exprimer une seconde fois par écrit sur la demande
reconventionnelle des Etats-Unis, dans une pièce additionnelle, et a pro-
posé que la date d’expiration du délai pour le dépôt de cette pièce soit
fixée au 23 septembre 2001;

Considérant que, par une lettre datée du 16 août 2001 et reçue au
Greffe le 21 août 2001, l’agent des Etats-Unis a informé la Cour que son
gouvernement ne voyait d’objections ni à la demande de l'Iran de s’expri-
mer une seconde fois par écrit sur la demande reconventionnelle des
Etats-Unis, dans une pièce additionnelle, ni à la date proposée par l'Iran
pour le dépôt d’une telle pièce, et a précisé que les Etats-Unis se réser-
vaient le droit de prier la Cour de leur donner la possibilité de répondre,
le cas échéant, aux arguments présentés par l’Iran dans cette pièce;

Considérant que, dans son ordonnance susvisée du 10 mars 1998, la
Cour, après avoir indiqué qu’elle estimait nécessaire le dépôt d’une
réplique par l'Iran et d’une duplique par les Etats-Unis, portant sur
les demandes soumises par les deux Parties, a ajouté ce qui suit:

«il échet en outre, aux fins d’assurer une stricte égalité entre les
Parties, de réserver le droit, pour l'Iran, de s'exprimer une seconde
fois par écrit sur la demande reconventionnelle des Etats-Unis, dans
une pièce additionnelle dont la présentation pourrait faire l’objet
d’une ordonnance ultérieure » ;
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 28 VIII 01) 570

Compte tenu de l’accord des Parties,

Autorise la présentation par la République islamique d’Iran d’une
pièce additionnelle portant exclusivement sur la demande reconvention-
nelle soumise par les Etats-Unis d'Amérique;

Fixe au 24 septembre 2001 la date d'expiration du délai pour le dépôt
de cette pièce;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-huit août deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République islamique
d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le vice-président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
